Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 24, 2021

                                       No. 04-21-00405-CV

           SAN ANTONIO INDEPENDENT SCHOOL DISTRICT and Pedro Martinez,
                                 Appellants

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021-CI-19115
                           Honorable Angelica Jimenez, Judge Presiding

                                          ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

      Appellee, the State of Texas, has filed an emergency motion for a temporary order. The
court requests a response to the motion from appellants. Any response must be filed by 5:00 p.m.
Tuesday, September 28, 2021.

           It is so ORDERED on September 24, 2021.

                                                                    PER CURIAM

           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court